Case 1:19-mj-00976 Document 1 Filed on 09/30/19 in TXSD Page 1 of 1

AO9I (Rev. 12/03) Criminal Complaint

Fatinw.

UNITED STATES DISTRICT COURT

United States District Court
Southern District of Texas
FEED

SEP 3.0 2019

AUSA

 

Southern District Of Texas Brownsville Division

David J. Bradley, Clerk of Court

 

UNITED STATES OF AMERICA
vs.

Norwin Bixel CASTELLON-Lopez
A200 969 107 Nicaragua

CRIMINAL COMPLAINT

Case Number: B-19- AN lo - mM)

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about September 28, 2019 in
the Southern District Of Texas

Hidalgo County, in

defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Hidalgo County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

in violation of Title 8
I further state that ] am a(n) Border Patrol Agent

following facts:

United States Code, Section(s)

1326(a)(1)/(b)(1)

and that this complaint is based on the

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Hidalgo, Texas on September
28, 2019. The defendant is a citizen and national of Nicaragua who was previously deported, excluded or removed from the
United States on 05/29/2019. The defendant was convicted of Reentry of Removed Alien on 07/12/2018, Record checks revealed
that the defendant has not applied for permission from the proper Authorities to re-enter the United States.

Defendant had no funds.

Continued on the attached sheet and made a part of this complaint:

Sworn to before me and signed in my presence,

September 30, 2019 at
Date

U.S. Magistrate Judge
Title of Judge

Ignacio Torteya IH
Name of Judge

[_] Yes No
(). Ay
Signatle of Complainant

Hernandez, Duane salen Agent

Printed Name of Complainant

6
Brownsville Texs

City/State

    

 
